J-S30030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NAFEES JORDAN,                             :
                                               :
                       Appellant.              :   No. 3436 EDA 2017


          Appeal from the Judgment of Sentence, September 25, 2017,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0005373-2016.


BEFORE: PANELLA, P.J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY KUNSELMAN, J.:                           FILED AUGUST 08, 2019

        Nafees Jordan appeals from the judgment of sentence imposed after a

jury convicted him of intimidating a witness/victim and possession of an

instrument of crime.1 Immediately following the jury trial, the trial court found

him guilty of persons not to possess a firearm.2 On appeal, Jordan challenges

three of the trial court’s evidentiary rulings. We affirm.

        The trial court summarized in detail the bizarre facts of this case as

follows:
           The victim is Jarrod Melvin (“Jarrod”), who began classes in
           2014 as a freshman at Temple University (“Temple”). He
           was 18 years’ old and resided in off-campus housing at The
           View apartment building, which is located near Temple’s
           campus in the city and county of Philadelphia, Pennsylvania.
____________________________________________


1   18 Pa.C.S.A. §§ 4952(a)(1) and 907, respectively.

2   18 Pa.C.S.A. § 6105(a)(1).
J-S30030-19


       When Jarrod first moved into his 12th floor apartment, he
       had three roommates – Isiah Bounds, David Ortiz, and Brian
       Robinson.     Their apartment had two bedrooms, each
       containing two beds and a bathroom. There was a “big
       common area in the middle of the apartment” that contained
       a stove and other amenities. Jarrod roomed with Isiah
       Bounds (“Isiah”), with whom he had attended the same high
       school. [Jordan], whom Jarrod first met in the Fall of 2014,
       is Isiah’s cousin.

          In January or February of 2015, Jarrod arrived home to
       his shared apartment and encountered [Jordan] arguing
       with Isiah about money. [Jordan] asked Jarrod if he knew
       “anything about why there’s money missing” and if he had
       “stolen anything from any of the roommates.” Unaware of
       what [Jordan] was talking about, Jarrod said “no.” Jordan
       responded by threatening Jarrod by asking him if he knew
       that he [(Jordan)] could kill him. Jarrod described [Jordan]
       as being only a foot away from him and very aggressive.
       Jarrod believed [Jordan] was capable of such an act and was
       honestly scared that [he] would be killed.

          [Jordan] then proposed that he, his girlfriend Lashonda
       Chandler (“Lashonda”), and Lashonda’s two young
       daughters move into Jarrod’s apartment and that would
       settle the argument over the money. [Jordan] never asked
       Jarrod for permission to move into the premises and Jarrod
       was “scared” at the prospect of [Jordan’s] resolution.
       Nevertheless, [Jordan] stayed in the apartment that very
       night, and about three days later Lashonda moved in with
       her 3-year-old and 4-year-old daughters.

          By the time [Jordan] and Lashonda moved in, Jarrod’s
       roommate, David Ortiz, had already moved to another
       apartment.     Jarrod’s other roommate, Brian Robinson,
       moved out around a month after [Jordan] moved in. Jarrod
       and Isiah thereafter lived in one bedroom while [Jordan],
       Lashonda, and her children lived in the other bedroom.
       After effectively taking over the apartment, [Jordan] told
       Jarrod that he could no longer have his friends come over
       because it would be “bad for their safety.” Again, Jarrod
       believed the threat and told his friends to stay away.

          [Jordan] and Lashonda lived in Jarrod’s apartment from
       February 2015 until the end of August 2015. During


                                  -2-
J-S30030-19


        Temple’s summer session classes, Isiah moved out because
        he failed to pay his rent. Jarrod temporarily received two
        new roommates who stayed in one bedroom while [Jordan]
        and Lashonda stayed in the other bedroom.           Jarrod,
        meanwhile, slept on the couch in the apartment’s common
        area.

           Despite being relegated to the couch in his own
        apartment, Jarrod believed [Jordan’s] repeated assurances
        that he and Lashonda were trying to find another
        apartment. Eventually the lease expired and management
        refused to renew it because there were people who weren’t
        on the lease staying in the room. Upon learning he could
        not renew his lease at The View, Jarrod began searching for
        other off-campus student housing.

Trial Court Opinion, 1/11/19, at 2-4 (citations omitted).    Although Jarrod

found a new place to live while attending Temple University, Jordan’s conduct

toward him followed him. As the trial court explained:

           In August 2015, Jarrod moved into “The Edge” apartment
        building located at 1601 North 15th Street. Jarrod’s 9-month
        lease required rental payments of $725.00 per month,
        which his mother paid. On Jarrod’s first day at the new
        apartment, [Isiah] and two other friends visited him. A few
        days later, [Jordan] called Jarrod and asked him if he and
        Lashonda could visit. Either that day or the next, [Jordan]
        visited Jarrod’s new apartment with Lashonda and her two
        kids.

           [Jordan] and Lashonda toured Jarrod’s new apartment
        and asked eventually if they could stay for the night. Jarrod
        acceded because he “didn’t feel that he could have said no”
        and didn’t think they would actually listen to him anyway.
        The following morning, Jarrod heard Lashonda arguing with
        someone on the telephone and was told by [Jordan] that
        their new apartment was not going to work out. [Jordan]
        and Lashonda therefore again stayed overnight at Jarrod’s
        apartment, this time sleeping in Jarrod’s bed while Jarrod
        slept on the floor. Jarrod believed he would “be met with
        either violence or threats” if he refused [Jordan’s] request
        to stay. [Jordan] and Lashonda soon moved in with their


                                    -3-
J-S30030-19


       possessions. About one month later, [Jordan] took Jarrod’s
       key cards required for entering the apartment.

          [Jordan], Lashonda, and her children stayed in Jarrod’s
       second apartment from August 2015 until May 2, 2016.
       While [Jordan] and Lashonda slept in his bed during this
       period, Jarrod slept in the building’s community areas and
       at [Isiah’s] mother’s house.

          In February, 2016, while in the apartment, [Jordan]
       showed Jarrod his gun, which Jarrod took to be a threat.
       [Jordan] did not verbally threaten Jarrod at that time.

          Remarkably, in addition to occupying Jarrod’s second
       apartment, [Jordan] and Lashonda told Jarrod to register for
       Child Care Information Services (CCIS) and misrepresent
       that he was a child care provider for Lashonda’s children.
       Jarrod was required to write an attendance [letter] for
       [Lashonda’s] children saying he was taking care of them five
       days a week from January 2016.”           In exchange for
       registering for CCIS, Jarrod received monthly subsidy
       checks for around $400.00, which he gave to [Jordan] until
       about April of 2016. [Jordan] also directed Jarrod to open
       a bank account so that CCIS checks could be directly
       deposited into the account. The account was opened under
       Jarrod’s name but [Jordan] and Lashonda took possession
       of Jarrod’s debit card. For the entire duration of the
       account, Jarrod withdrew only $100.00 for his personal use,
       when he transferred money into his PayPal account.

          Jarrod testified that in February 2016 [his] PayPal
       transaction caused his bank account to be [overdrawn].
       Because of the overdraft, the bank allocated part of the
       monthly CCIS check to compensate for the balance. Upon
       discovering the overdraft, [Jordan] followed through with
       his threats of violence. He punched Jarrod several times
       and then stuck a gun into his mouth and threatened to kill
       him. [Jordan] threatened that if Jarrod told anyone about
       the incident or went to the police, he would kill Jarrod.
       Lashonda videotaped the entire incident with her cell phone.

          [Jordan] additionally told Jarrod to register a vehicle
       under his name and purchase automobile insurance.
       Lashonda had paid for the vehicle, but neither she nor
       [Jordan] possessed a driver’s license and thus they could
       not register the automobile. [Jordan] told Jarrod that he

                                  -4-
J-S30030-19


         had to drive the car on certain situations [sic] because they
         did not have their licenses so they would not get in trouble
         for having a car.

            Moreover, while [Jordan] was not himself employed he
         instructed Jarrod to find a job to help [Jordan] and Lashonda
         get their own apartment and move out eventually. With the
         help of [Jordan’s] cousin, Rafi Johnson, Jarrod therefore
         obtained employment as an attendant for Germantown
         Taxicab Company. Jarrod did not want the job, missed
         numerous classes because of the time it consumed, and only
         took the job because he had been “physically threatened by
         [Jordan] and also because [he] was somewhat hopeful that
         they would be able to get their own place and [he] wouldn’t
         have to deal with them ever again.”

            Finally, while Jarrod was driving the car with [Jordan],
         Jarrod backed into the vehicle behind him, prompting
         [Jordan] to punch him several times in the face. On another
         occasion in April 2016, while Jarrod was driving to his first
         day of work with [Jordan] in the passenger seat, [Jordan]
         struck Jarrod with an open hand because Jarrod failed to
         check in with his new employer. [Jordan] then asked Jarrod
         “which one of [his] family members did [he] want to die . .
         . [a]nd waited for [Jarrod] to answer the question.”
         Although Jarrod intended to spend that very next weekend
         with his family members, [Jordan] told him that he couldn’t
         go because his parents would see his swollen face from the
         beating.

Trial Court Opinion, 1/11/19, at 4-6 (citations and footnotes omitted).

Jordan’s influence on Jarrod finally came to end in the next month, which,

after an investigation by local authorities, ultimately resulted in Jordan’s

arrest. As the trial court explained:

            A couple weeks later, on May 1, 2016, Jarrod finally went
         home. When his parents asked how school was going,
         Jarrod didn’t answer. He had missed his final exams for the
         second semester and was failing his classes. While trying
         to think of an excuse for his failing grades, Jarrod broke
         down and told his parents what occurred over the previous


                                        -5-
J-S30030-19


           months. Jarrod had not previously told his parents about
           his situation with [Jordan] because he was scared for his life
           and the lives [of] his family members.

               Philadelphia Police Officer John Gangloff (“Officer
           Gangloff”) testified that Jarrod and his parents presented to
           police headquarters on the evening of May 1, 2016. Jarrod
           informed Officer Gangloff that [Jordan] had taken over his
           apartment, stolen his identity, and threatened to shoot and
           kill him. Officer Gangloff sent Jarrod to Central Detectives
           where he was interviewed by Detective Michael Sweeney in
           the early morning of May 2, 2016. That same morning
           around 6:00 a.m., Detective Sweeney and fellow officers
           executed a search warrant for Jarrod’s apartment, inside
           which they found [Jordan], Lashonda, and Lashonda’s two
           daughters. The officers’ search yielded a loaded handgun,
           bank statements, “CCIS paperwork,” Lashonda’s cell phone,
           car keys, and a “swipe card” for the premises.

               Pursuant to another search warrant, Detective Sweeney
           submitted Lashonda’s cell phone to the district attorney’s
           office which recovered and preserved the video from
           February 2016 that showed [Jordan] sticking a handgun into
           Jarrod’s mouth and threatening to kill him.

Trial Court Opinion, 1/11/19, at 7-8 (citations and footnote omitted).

      Finally, the trial court summarized Jordan’s defense case as follows:

              In his defense, [Jordan] presented the testimony of
           several of his cousins, including Fatima Johnson, Warren
           Johnson, Rafi Johnson, and [Isiah]. All of these witnesses
           testified that they were friends with [Jordan], socialized with
           [Jordan] and Jarrod, had visited Jarrod’s apartment(s), and
           had never observed Jarrod in distress while in the company
           of [Jordan]. These witnesses testified that Jarrod and
           [Jordan] always behaved as though they were friends.

Id. at 8 (citation and footnote omitted).

      Based on the above facts, Jordan was convicted of the aforementioned

charges.    Although he was also charged with aggravated assault, robbery,


                                        -6-
J-S30030-19



burglary, theft, and criminal conspiracy, the Commonwealth did not move on

the assault charge at trial, and the jury acquitted him of the other charges.

See Trial Court Opinion, 1/11/19 at 1. This timely appeal followed. Both

Jordan and the trial court have complied with Pa.R.A.P. 1925.

      As noted above, Jordan challenges three of the trial court’s evidentiary

rulings. He presents these claims as follows:

         1. Did the trial court commit an abuse of discretion in
            sustaining an objection to a question asking why [Jordan]
            placed a gun in [Jarrod’s] mouth because the response
            sought would not have involved inadmissible hearsay but
            rather admissible evidence and even if the response
            would have involved [hearsay] it was admissible because
            the Commonwealth opened the door to that area of
            inquiry?

         2. Did the trial court commit an abuse of discretion in
            overruling an objection asking a police detective whether
            he believed [Jarrod] and whether he thought that
            [Jarrod] was telling the truth when the detective
            interviewed [Jarrod]?

         3. Did the trial court commit an abuse of discretion in
            overruling an objection to [the closing argument] made
            by the prosecutor because he asked the jury to place
            itself in [Jarrod’s] shoes and personalized the case by
            saying that he could not have endured what [Jarrod]
            endured?

See Jordan’s Brief at 3 (excess capitalization omitted). We will address these

claims in the order presented.

      Jordan’s first two claims involve the admissibility of evidence.

“Questions regarding the admission of evidence are left to the sound discretion

of the trial court, and we, as an appellate court, will not disturb the trial court’s



                                        -7-
J-S30030-19



rulings regarding the admissibility of evidence absent an abuse of that

discretion. Commonwealth v. Pukowsky, 147 A.3d 1229, 1233 (Pa. Super.

2016). “In general, relevant evidence, i.e., evidence that logically tends to

establish a material fact in the case, tends to make a fact at issue more or

less probable, or supports a reasonable inference or presumption regarding a

material fact, is admissible.” Commonwealth v. Wilson, 147 A.3d 7, 15

(Pa. Super. 2016) (citation omitted).

     Jordan’s first issue arose at trial during the Commonwealth’s cross-

examination of Rafi Johnson who, on direct, testified that Jordan and the

victim were on friendly terms during the entire time period at issue. Johnson

maintained this characterization of the relationship even after Jordan showed

him the February 2016 video. On cross-examination, the following exchange

occurred:

        Q. You thought they were friends?

        A. I knew they were friends.

        Q. Have you seen the video, in this case, sir?

        A. Say that again.

        Q. Have you seen the video that was recovered from
        [Lashonda’s] phone in this case?

        A. Yes.

        Q. You have? When did see it, sir?

        A. (No response.)

        Q. When did you see the video?

        A. (No response.)


                                    -8-
J-S30030-19



N.T., 7/14/17, at 95. The trial court overruled defense counsel’s objection

that the prosecutor was being argumentative. The exchange then continued

as follows:

         Q. Sir, I’m very interested in knowing when you would have
         seen the video in this case.

              Do you understand my question?

         A. (No response.)

              THE COURT: You need to answer.

              [JOHNSON]: Where did I see the video?

                         -   - -

         [BY THE PROSECUTOR]:

         Q. When?

         A. I don’t know.

         Q. Well, it was before it was recovered in this case on May
         1, 2016. It would have had to have been.

              Who showed you the video, sir?

         A. Who showed me the video?

         Q. Correct.

         A. [Jordan] did.

         Q. He did. And tell us about that.

            What was the contexts [sic] of [Jordan] showing you the
         video of him putting a gun in someone else’s mouth?

         A. Who do you mean in contact [sic]?

         Q. Were you laughing about it?

         A. No.

         Q. Was there anything funny about the video, sir?

         A. No. At the end of the day, no.

                                     -9-
J-S30030-19


        Q. And had you seen the video of [Jordan] putting the gun
        in [Jarrod’s] mouth before or after you offered [Jarrod] the
        job at the taxi cab company?

        A. I don’t remember. I honestly don’t remember that, but
        yeah - - I don’t remember.

        Q. So you came into court today after seeing the video of
        [Jordan] putting a gun in [Jarrod’s] mouth and you still said
        that [Jordan] and [Jarrod] were friends?

        A. Yeah because at the end of the day, [Jordan] told me
        why he did it.

        Q. Sir, have any of your friends ever put a gun in your
        mouth and threatened to kill you?

        A. No.

           [THE PROSECUTOR]: I don’t have any other questions.

           THE WITNESS: [Jordan] took the gun from [Jarrod].

N.T., 7/14/17, at 95-97.

     On redirect, the following exchange occurred:

           [BY DEFENSE COUNSEL]:

        Q. When you say [Jordan] told you why he did it, tell him
        what happened?

           [THE PROSECUTOR]: Objection. Calls for - -

           THE COURT: Sustained.

           [DEFENSE COUNSEL]: Judge, he opened the door.

           THE COURT: Hold on. Hold on. Do not answer until I -

           THE WITNESS: I just answered all his questions.

           THE COURT: You need to not answer if there’s an
        objection until I rule on the objection, sir. That’s how the
        rules work. I’m sustaining the objection.

           [BY DEFENSE COUNSEL]: Can you finish your answer?



                                   - 10 -
J-S30030-19


            THE COURT: I sustained the objection so that means he
         cannot finish.

             [DEFENSE COUNSEL]: You’re not going to allow him to
         finish his answer - -

            THE COURT: That’s correct.

            [DEFENSE COUNSEL]: - - in response to the question?

           THE COURT:       That’s correct.   Don’t argue with me,
         Counsel.

            [DEFENSE COUNSEL]: Just note my objection that
         you’re cutting me off on redirecting this witness when [the
         prosecutor] opened the door.

            THE COURT: Your objection is noted.

            [DEFENSE COUNSEL]: Fine. I have no further questions.

N.T., 7/14/17, at 97-98.

      Jordan argues that, because of the trial court’s erroneous ruling, he

“suffered reversible error.” Jordan’s Brief at 18. According to Jordan:

         The law clearly permitted counsel to ask the disallowed
         question because the response sought would not have
         contained hearsay and even if it would have, the
         Commonwealth had opened the door to the area of inquiry
         thereby allowing the defense to ask the question. [Defense]
         counsel’s questioning on re-direct examination was, indeed,
         “a fair response” to the Commonwealth’s questions on
         cross-examination, as the excluded evidence was both
         relevant and admissible to demonstrate that the incident
         depicted on the cell phone video between [Jordan] and
         [Jarrod] was not adversarial at all.

Id. This claim does not warrant relief for a number of reasons.

      Initially, we agree with the Commonwealth’s assertion that Jordan did

not adequately preserve this claim. See Commonwealth’s Brief at 11. A party



                                    - 11 -
J-S30030-19



preserves a claim that the trial court erred in excluding evidence only when

“a party informs the court of its substance by an offer of proof, unless the

substance was apparent from the context.” Pa.R.E. 103(a)(2). Jordan made

no such proffer, and the substance of Jordan’s proposed response was not

apparent. Although in his brief, Johnson proffers two alternative responses to

his counsel’s question, in order to preserve the claim, Jordan had to make this

proffer at the time of the Commonwealth’s objection. See Commonwealth

v. Parker, 847 A.2d 745, 749-750 (Pa. Super. 2004) (holding defendant

waived objection to Commonwealth witness’ testimony when he did not raise

his objection until after both parties rested).

      Notwithstanding waiver, we agree with the trial court’s conclusion that

it properly sustained the Commonwealth’s objection because Johnson’s

response would have been inadmissible hearsay.        “[H]earsay is an out-of-

court statement offered for the truth of the matter asserted and is inadmissible

unless it falls within an exception to the hearsay rule.” Commonwealth v.

Manivannan, 186 A.3d 472, 482 (Pa. Super. 2018). Jordan contends that

the answer to his counsel’s question did not call for a hearsay response

because “the question asked Johnson ‘what happened’ and not what [Jordan]

may have said while screening the video.” Jordan’s Brief at 19. We disagree.

Because Johnson was not present when Lashonda recorded the video on her

phone, he could only know “what happened” by what Jordan told him. As the

trial court explained:




                                     - 12 -
J-S30030-19


         The only conceivable relevance of [Jordan’s] out-of-court
         statements would be to establish that [Jordan’s] conduct
         was justified or excused. To possess evidentiary value,
         [Jordan’s] purported declarations depended on the truth of
         [Jordan’s] explanation for the videotaped incident, and they
         therefore were hearsay.

Trial Court Opinion, 1/11/19, at 11 (footnote omitted). It was within the trial

court’s discretion to infer that counsel’s question called for a hearsay

response. Pukowsky, supra.

      In addition, the Commonwealth did not “open the door” to defense

counsel’s inquiry. A litigant opens the door to the introduction of otherwise

inadmissible evidence “by presenting proof that creates a false impression

refuted by otherwise prohibited evidence.” Commonwealth v. Nypaver, 69

A.3d 708, 716 (Pa. Super. 2013). The Commonwealth did not create a false

impression regarding the video at issue. As seen in the above exchanges,

although the Commonwealth asked Johnson about the context in which Jordan

showed him the video, Johnson did not respond.         N.T., 7/14/17, at 96.

Further, the Commonwealth did not ask additional questions once Johnson

stated that Jordan told him “why he did it.” N.T., 7/14/17, at 97. Instead,

Johnson later gave an unsolicited response that Jordan told him that Jordan

had taken the gun from Jarrod. N.T., 7/14/17, at 97. With this response, the

Commonwealth did not “open the door” thereby permitting defense counsel

to ask additional questions based on Johnson’s initial hearsay response.

      Finally, Jordan does not explain how, given all the other evidence,

including Jarrod’s testimony concerning the video, and the display of the video


                                    - 13 -
J-S30030-19



to the jury on more than one occasion, resulted in “reversible error.” “To

constitute reversible error, an evidentiary ruling must not only be erroneous,

but also harmful or prejudicial to the complaining party.” Manivannan, 186

A.3d at 480 (citation omitted). Jordan has not made such a demonstration.

Thus, for all of these reasons, Jordan’s first issue fails.

      In his second issue, Jordan claims that he is entitled to a new trial

because the trial court abused its discretion, when, on redirect, the court

permitted the prosecutor to ask the police detective who interviewed Jarrod

whether he believed Jarrod was telling the truth when he described Jordan’s

actions toward him.

      Detective Michael Sweeney interviewed Jarrod when he came into

Central Detectives on May 2, 2016.          When called as a witness by the

Commonwealth, Detective Sweeney detailed various statements Jarrod made

about Jordan’s interactions with him during the sixteen-month period in

question. Detective Sweeney also testified that he subsequently learned of

the cell phone video.

       On cross-examination, defense counsel explored with the detective

what attempts he made to corroborate Jarrod’s statements before seeking the

search warrant for Jarrod’s apartment and learned there were little to no

efforts expended.     At one point, Detective Sweeney agreed with defense

counsel’s statement “after [he] saw the video . . . [he] just went with this

case[.]” N.T., 7/13/17, at 160. The following exchange then occurred:

                   [BY DEFENSE COUNSEL]:

                                      - 14 -
J-S30030-19


        Q. I understand. So you gave the statement [sic]. You
        know sometimes when people give statements, they don’t
        always tell the truth, right?

        A. Yes.

        Q. Right?

        A. Yes.

        Q. So you just believed this, even though sometimes, you
        know, when people give a statement they sometimes don’t
        give the full truth, right?

        A. It happens.

N.T., 7/13/17, at 172-73.

     On redirect, after going over Jordan’s statement, the prosecutor referred

back to defense counsel’s cross-examination. The following exchange then

occurred:

            [BY THE PROSECUTOR]:

        Q. On cross-examination defense [counsel] asked you,
        Sometimes [sic] people lie in statements; correct?

        A. Yes.

        Q. When [Jarrod] told you this story on May 2, 2016, at
        around 1:00 a.m., did you believe him?

                  [DEFENSE COUNSEL]: Objection.

                  THE COURT: Overruled.

                  [DEFENSE COUNSEL]: It’s for the jury.

                  THE COURT: Overruled.

            [BY THE PROSECUTOR]:

        Q. Why?

        A. The detail.



                                   - 15 -
J-S30030-19



N.T., 7/13/17, at 180-81.

      In support of his claim of reversible error, Jordan asserts “[u]nder

Pennsylvania jurisprudence, the issue of whether a witness is telling the truth

or not is a jury function.” Jordan’s Brief at 23 (citing Commonwealth v. Lee,

956 A.2d 1024, 1029 (Pa. Super. 2008)). In addition, he contends, “a party

may not present opinion evidence as to whether or not a witness’s testimony

is credible, as this intrudes on the fact-finder’s province.”        Id. (citing

Commonwealth v. Smith, 567 A.2d 1080, 1082 (Pa. Super. 1989), and

Commonwealth v. Seese, 517 A.2d 920, 922 (Pa. 1986)). According to

Jordan, “Such testimony is never proper, and for the [trial court] to have

allowed the testimony was nothing but error poisoning a fundamental aspect

of a criminal trial: the trial by jury.” Jordan’s Brief at 25. He further argues:

         The Commonwealth used the detective to instruct the jury
         that [Jarrod] was a person whom they should believe. In
         the context of this case, such commentary was unassailable
         by the defense because of the fact that the opinion that
         [Jarrod] was believable and truthful came from a police
         detective who by his position and title lent an imprimatur of
         infallibility to the opinion he rendered. As such the ruling
         by the trial court deprived [Jordan] of a fair trial.

Id.

      While we do not disagree with Jordan’s statement of Pennsylvania law,

we also agree with the trial court that Detective Sweeney’s otherwise

inadmissible opinion testimony properly was admitted.         As the trial court

explained:




                                     - 16 -
J-S30030-19


              The questioning on re-direct was substantially the same
          line of questioning elicited by defense counsel on cross-
          examination, where defense counsel examined Detective
          Sweeney regarding why he believed the statement that
          Jarrod provided. Accordingly, defense counsel opened the
          door to the redirect testimony at issue, and [Jordan’s] claim
          of error is baseless.

Trial Court Opinion, 1/11/19, at 13. Here, defense counsel’s questioning left

the juror’s with the false impression that Jarrod was not telling Detective

Sweeney the entire truth. Nypaver, supra.3

       We further agree with the trial court’s conclusion that, to the extent any

error occurred in permitting Detective Sweeney’s response to a single

question, any error was harmless. As the trial court further explained:

              Furthermore, even if the redirect testimony was
          erroneously admitted, no relief is merited. “[N]ot all errors
          at trial entitle an appellant to a new trial, and the harmless
          error doctrine, as adopted in Pennsylvania, reflects, the
          reality that the accused is entitled to a fair trial, not a perfect
          trial.” Commonwealth v. Watson, 945 A.2d 174, 177 (Pa.
          Super. 2008) (citations omitted). “Harmless error exists
          when: (1) the error did not prejudice the defendant or the
          prejudice was de minimus; or (2) the erroneously admitted
          evidence was merely cumulative of other untainted evidence
          which was substantially similar to the erroneously admitted
____________________________________________


3 Interestingly, although Jordan relied on the Commonwealth “opening the
door” as a basis for relief in his first issue, as to this finding by the trial court
as to his second issue, Jordan argues that “the ‘fair response’ doctrine has
been the subject of much abuse, has been properly criticized as promoting
prosecutorial ‘lawlessness,’ and should be abandoned. Jordan’s Brief at 27.
As Jordan cites no authority for these statements, we do not address them
further. See Commonwealth v. Tielsch, 934 A.2d 81, 93 (Pa. Super. 2007)
(holding that undeveloped claims will not be considered on appeal).




                                          - 17 -
J-S30030-19


         evidence; or (3) the properly admitted and uncontradicted
         evidence of guilt was so overwhelming and the prejudicial
         effect of the error so insignificant by comparison that the
         error could not have contributed to the verdict.” Id.

            The challenged testimony was “merely cumulative” of the
         testimony that defense counsel elicited on cross-
         examination, and its admission therefore was harmless.
         Moreover, the jury convicted [Jordan] of intimidating
         [Jarrod] and possessing an instrument of crime. Since there
         was chilling videotape evidence of [Jordan] sticking a gun
         into Jarrod’s mouth and threatening to kill him if he
         disclosed the abuse to anyone, the evidence of guilt “was so
         overwhelming and the prejudicial effect of the [alleged]
         error so insignificant by comparison that the error could not
         have contributed to the verdict.” [Watson,] supra.

Trial Court Opinion, 1/11/19, at 13.

      In addition, we note that, given Jordan’s acquittal of other charges,

including robbery and burglary, Detective Sweeney’s opinion of Jordan’s

truthfulness did not unduly affect the jury’s deliberations. Thus, for all of the

above reasons, Jordan’s second issue fails.

      Jordan’s third issue involves a claim of prosecutorial misconduct. Our

standard of review is well settled:

         [P]rosecutorial misconduct does not take place unless the
         unavoidable effect of the comments at issue was to
         prejudice the jurors by forming in their minds a fixed bias
         and hostility toward the defendant, thus impeding their
         ability to weigh the evidence objectively and render a true
         verdict. . . . In reviewing a claim of improper prosecutorial
         comments, our standard of review is whether the trial court
         abused its discretion. When considering such a claim, our
         attention is focused on whether the defendant was deprived
         of a fair trial, not a perfect one, because not every
         inappropriate remark . . . constitutes reversible error.




                                       - 18 -
J-S30030-19



Commonwealth v. Noel, 53 A.3d 848, 858 (Pa. Super. 2012) (citations

omitted). “Prosecutorial misconduct, however, will not be found where the

comments were based on evidence or proper inferences therefrom or were

only oratorical flair.”   Commonwealth v. Harris, 884 A.2d 920, 927 (Pa.

Super. 2005) (citation omitted). In order to evaluate whether comments were

improper, we must look to the context in which they were made. Id.

      The remark Jordan challenges came at the beginning of the prosecutor’s

closing. Read in context, it was as follows:

            Ladies and gentlemen, during this week, we’ve all heard
         the horrific details of what two people this defendant
         [Jordan] and Lashonda Chandler, did to an 18-year-old kid
         who left home and went to college and was living by himself
         for the first time in his life. And as tough as it was to sit
         here and listen to Jarrod for two days go through all the
         details of what happened to him and what they did to him,
         and as difficult as it was to watch that video and to see the
         violence he endured, it does not compare to what he
         actually went through. It doesn’t even come close. He went
         through this for over a year. Over a year.

             When you receive the evidence in this case, you receive
         it in this courtroom. It’s a nice bright courtroom. It’s filled
         with professionals. Everyone is polite. People are wearing
         suits. There’s a Judge making sure we all stay in line.
         There’s sheriffs making sure we’re all safe. And it has to
         be that way because if you allowed yourselves to
         actually experience and see and feel what Jarrod
         experienced, I’m not sure you could all handle it. I
         know I couldn’t.

N.T., 7/14/17, at 157-58 (emphasis). At this point defense counsel objected,

the trial court overruled it, and the prosecutor continued his closing.




                                     - 19 -
J-S30030-19



         In support of his claim that the trial court’s failure to sustain his

objection caused reversible error, Jordan contends “[t]he prosecutor’s

comment that he could not undergo what [Jarrod] herein did clearly was

meant to have jury members place themselves in [Jarrod’s] position and feel

sympathy for him.” Id. at 30. He further asserts his case is controlled by

Commonwealth v. Cherry, 378 A.2d 800 (Pa. 1977), where our Supreme

Court found reversible error when the prosecutor invoked the jury’s sympathy

to explain the inconsistencies in the witness/victim’s testimony. According to

Jordan, the prosecutor in his closing in this case, “attempted to explain away

any inconsistencies in [Jarrod’s testimony] by asking the jury members to put

themselves in his shoes, and in so doing, wrongfully shifted the jurors’ focus

away from [Jordan’s] guilt or innocence and replaced it with a plea to the jury

that it consider what [Jarrod] allegedly underwent in this case.” Jordan’s Brief

at 31.

         Once again, we agree with the Commonwealth’s assertion that Jordan

did not adequately preserve this claim by making a motion for mistrial. See

Commonwealth v. Boring, 684 A.2d 561, 568 (Pa. Super. 1996) (finding

claims of prosecutorial misconduct are waived when a defendant’s objection

to a prosecutor’s statement is granted, but no additional relief is requested).

         Notwithstanding waiver, we agree with the following comments by the

trial court:

              Here, the prosecutor’s above-cited comments merely
           stress the indubitable point that hearing testimony about
           violent events in the courtroom setting is less alarming than

                                      - 20 -
J-S30030-19


         actually experiencing the events. Moreover, in this case,
         the jury watched the absolutely chilling video recording of
         Jarrod with the gun in his mouth while [Jordan] threatened
         to kill him. To the extent the prosecutor offered his opinion
         about whether he or the jurors could “handle” what Jarrod
         experienced, such trivial surplusage could not possibly have
         “fixed” in the jury a “bias and hostility towards the accused
         which would prevent them from properly weighing the
         evidence and rendering a true verdict.”

Trial Court Opinion, 1/11/19, at 15-16 (citation omitted).

      The above comments by the trial court readily indicate that the trial

court would have denied Jordan’s motion for mistrial had Jordan made one.

Based on our review of the record, we cannot conclude that the trial court

would have abused its discretion. See Commonwealth v. Bryant, 67 A.3d

716, 728 (Pa. 2013) (explaining an appellate court reviews the denial of a

mistrial motion for an abuse of discretion).

      Moreover, Jordan’s reliance upon Cherry is misplaced. With the above

comment, the prosecutor did not ask the jury to place themselves in Jarrod’s

shoes in order to invoke sympathy for him.         Rather, as stated by the

Commonwealth, “[t]he thrust of the prosecutor’s statement was not to ask

the jury to put itself in [Jarrod’s] shoes, but to stress the idea that hearing

testimony of nefarious events is less disturbing than seeing them unfold

firsthand.” Commonwealth’s Brief at 21. In Cherry, our Supreme Court found

reversible error occurred because the prosecutor attempted to explain away

inconsistencies or gaps in the witness/victim’s testimony by referencing her

status as a victim of crime. Cherry, 378 A.2d at 804-05.



                                    - 21 -
J-S30030-19



      Here, by contrast, the prosecutor made no such representations. While

the prosecutor’s comment that neither he nor the members of the jury could

“handle” what Jarrod experienced may have been unwise, under the facts of

this case—a brief statement at the beginning of an otherwise lengthy closing—

we cannot conclude that reversible error occurred. See Commonwealth v.

Clark, 421 A.2d 374, 379, (Pa. Super. 1980), affirmed, 461 A.2d 794 (Pa.

1983) (distinguishing cases such as Cherry, supra, and holding that

reversible error did not occur because the prosecutor’s statements were of

very limited duration and “were not part of an apparent attempt to focus the

jury’s attention on issues not before them or invite them to render an

unreasoned verdict”); see also Commonwealth v. Stafford, 749 A.2d 489,

499 (Pa. Super. 2000) (citing Clark, supra, when rejecting Stafford’s claim

that the prosecutor violated “the ‘Golden Rule’ prohibition against asking the

jury to put themselves in the place of a witness in order to inflame their

passions”).

      Finally, we note that the prosecutor’s comment did not prevent the jury

from properly weighing the evidence and rendering a verdict, as it acquitted

Jordan of the four most serious charges he was facing, and convicted him of

only intimidation of a witness and a firearm violation. Sufficient evidence to

support these verdicts came from the February 2016 video itself. As the trial

court stated:

         The remarkable course of events over a nearly two (2) year
         period wherein [Jordan] terrorized [Jarrod] by threat of
         violence, and then carried through on those threats by

                                    - 22 -
J-S30030-19


         physically assaulting and threatening to kill him while
         shoving a gun in his mouth provided ample evidence upon
         which this jury convicted [Jordan.]

Trial Court Opinion, 1/11/19, at 16.

      In sum, because each claim raised by Jordan is waived or otherwise

meritless, we affirm his judgment of sentence.

      Judgment of sentence affirmed.

  Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/19




                                       - 23 -